          Case 1:96-cr-00399-JKB Document 635 Filed 04/30/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

                                                        *

UNITED STATES OF AMERICA                                *

        v.                                              *            CRIMINAL NO. JKB-96-00399

DANIEL HILL,                                            *

        Defendant.                                      *

         *       *        *       *        *        *       *        *        *       *        *        *

                                       MEMORANDUM ORDER

        Now pending before the Court is Defendant’s Motion for Imposition of a Reduced

Sentence Pursuant to Section 404 of the First Step Act. (ECF No. 605.) In 1998, Defendant was

convicted of three counts: conspiracy to distribute crack cocaine and heroin in violation of 21

U.S.C. § 846 (Count One), distribution of crack cocaine in violation of 21 U.S.C. § 841(a)(1)

(Count Four), and distribution of crack cocaine within one thousand feet of real property

comprising a playground and school in violation of 21 U.S.C. § 860 (Count Five). Defendant now

seeks a sentence reduction on Counts One and Five under the First Step Act.1 (ECF No. 605.) The

Government opposes the motion.             (ECF No. 614.)         The Court has carefully reviewed the

submissions of both sides and the entire record. Defendant is eligible to be considered for relief

under the First Step Act. (ECF No. 621); see also United States v. Gravatt, 953 F.3d 258, 263-64

(4th Cir. 2020). The question now is whether a sentence reduction is appropriate.

        First, the Court considers how the Federal Sentencing Guidelines apply. The parties

dispute if and how intervening case law affects Defendant’s guidelines calculation—specifically



1
         Defendant does not seek a sentence reduction on Count Four, which carries a maximum term of imprisonment
of 20 years and is running concurrent to the sentences imposed on the other counts. (ECF No. 628 at 2.)

                                                        1
           Case 1:96-cr-00399-JKB Document 635 Filed 04/30/20 Page 2 of 4



if and how Apprendi v. New Jersey, 530 U.S. 466 (2000), affects the calculation. For the purposes

of this case only, the Court finds Apprendi does not affect the guidelines.2 The Court adopts the

Government’s position that the applicable statutory maximum with respect to Counts One and Five

is 40 years and the sentencing guideline for murder applies under U.S.S.G. § 2A1.1. The Court

also concludes that the murder guideline is capped by U.S.S.G. § 5G1.1(a). This results in a

guidelines sentence of 480 months on both Counts One and Five.

         However, in calculating a sentence reduction, the Court has the authority and responsibility

to apply all of the 18 U.S.C. § 3553(a) factors. First, considering the “history and characteristics”

of Defendant, the Court finds Defendant has four prior convictions: one for misdemeanor battery

and three involving drug offenses. (PSR ¶¶ 27–29.) None of these offenses involved the use or

possession of a weapon. As for the “nature and circumstances” of the offense, Defendant played

a leadership role in a conspiracy that distributed significant quantities of cocaine and heroin. The

conspiracy also involved violence, including a murder committed by one of Defendant’s co-

conspirators that was foreseeable to Defendant. United States v. Holland, 59 F. Supp. 2d 492, 537

(D. Md. 1998). Considering the “seriousness of the offense,” the Court finds this case is

unquestionably serious by virtue of the violence and quantity of drugs associated with the

conspiracy.

         As for the need for “adequate deterrence,” a substantial term of incarceration is warranted

to dissuade Defendant and others from this sort of serious misconduct in the future. The Court




2
           Although the Court concluded in its prior opinion that it could not ignore Apprendi in determining First Step
Act eligibility, the Court did not specifically address if or how Apprendi would affect Defendant’s guidelines. The
Court finds Defendant’s argument as to why Apprendi affects the guidelines persuasive. However, the Court declines
at this stage to make any broader holdings about the applicability of Apprendi or other intervening law in determining
the appropriate guidelines in First Step Act proceedings.

                                                           2
         Case 1:96-cr-00399-JKB Document 635 Filed 04/30/20 Page 3 of 4



also finds that the need to “protect the public” is a significant factor in this sentence because of the

violence and the quantity of drugs involved in the conspiracy.

       Regarding the “need to avoid unwarranted sentencing disparities” among defendants with

similar records and culpability, the Court has carefully considered the penalties imposed on others

with similar records in similar and dissimilar cases. The Court notes that Defendant received a

significantly longer sentence than most of his co-conspirators. (ECF No. 605 at 6–7.) “Training

and treatment” is not a significant factor in this sentencing decision.

       As for Defendant’s post-sentencing conduct, the Court agrees with the parties that

Defendant’s conduct has been “excellent”: he has not obtained any disciplinary infractions in the

23 years he has been incarcerated, he has completed a myriad of vocational programs, he has

obtained strong performance reviews from his supervisors, and has served as a valuable member

of the prison’s suicide watch program. (ECF No. 605 at 22–25; ECF No. 626 at 4 n.2.)

       Taking under advisement the Federal Sentencing Guidelines, the Court has concluded that

a guidelines sentence for both Counts One and Five is 480 months. The Court finds this

significantly overstates the culpability of this Defendant and is not appropriate in light of

Defendant’s post-sentencing conduct.

       Application of all relevant considerations, including the § 3553(a) factors as referenced

above, causes the Court to conclude that there should be a sentence reduction on Counts One and

Five and that the sentence that is sufficient but not more than necessary on each count is 330

months of incarceration, to be followed by five years on supervised release. These sentences are

to run concurrently. All other terms of the sentence imposed not altered by this memorandum

remain in full force and effect and will be reflected in the amended judgment and commitment

order. This is a variant sentence under 18 U.S.C. § 3553, and it is the sentence the Court deems



                                                   3
           Case 1:96-cr-00399-JKB Document 635 Filed 04/30/20 Page 4 of 4



appropriate regardless of the exact computation of the guidelines at this late stage. To be clear,

even if the guidelines were computed differently in this case, the sentence would nonetheless be

330 months for both Counts One and Five.3

         Therefore, the Motion for Imposition of a Reduced Sentence pursuant to Section 404 of

the First Step Act (ECF No. 605) is GRANTED to the extent described above.


         DATED this 26th day of April, 2020.


                                                                BY THE COURT:


                                                                ______________/s/____________________
                                                                James K. Bredar
                                                                Chief Judge




3
         In his final brief, Defendant cites the prevalence of Covid-19 as a reason for resolving his First Step Action
motion expeditiously. (ECF No. 630 at 2.) It does not appear, however, that Defendant contends the prevalence of
the virus is itself a reason to reduce his sentence. Even if Defendant did argue this, the Court would nevertheless
conclude that a sentence of 330 months is the appropriate sentence in this case.

                                                          4
